Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Response to Arguments
	Applicant's arguments filed on 08/11/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
Prior arts of record, Pitigoi and Engelkemier, does not teach the first and second MIPI A-PHY circuits wherein the first MIPI A-PHY circuit receives the command and data of the I3C directly from the I3C device section (Remarks page 9-12).
In response to the argument, the Examiner respectfully traverse. Pitigoi does not disclose the communication device section that transmits in a protocol different from the I3C and wherein the first circuit receives the command and data of the I3C directly from the I3C device section. Pitigoi instead discloses that the bus 230 is I3C and it may support a plurality of communication protocols, par. 50. In the same field of art (data transfer), Engelkemier discloses various embodiments provide for using data encapsulation to extend support of an Audio Video Transport Protocol (AVTP) standard, which can be used in such applications as data network communications between sensors and computing equipment (abstract). In one embodiment, Engelkemier discloses that I3C data can be encapsulated into AVTP data packets to transmit to another communication device (fig. 1, col 3 lns 35-40, col 7 lns 10-20 “encapsulated by AVTP”) via a bus (col 5 lns 5-10, “a wire (e.g., twisted pair”) by using a payload (“payload”) in a protocol different from the I3C (“AVTP protocol”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi and Engelkemier, by configuring the communication device section including a first circuit that transmits the command and data of the I3C to another communication device including a second circuit via a bus by using a payload in a protocol different from the I3C, wherein the first circuit receives the command and data of the I3C directly from the I3C device section (Note: The command and data of the I3C is received directly from I3C device section to encapsulate into AVTP data packets).
The motivation is to simplify the system, to improve the performance of the system (Background col 1 lns 35-45 “insufficient and higher bandwidth”).
Pitigoi/Engelkemier does not explicitly disclose the first circuit and the second circuit are MIPI A-PHY circuit. Instead, Pitigoi discloses wherein the communication device section includes an MIPI circuit, and transmits the command of the I3C via the MIPI circuit (Pitigoi, fig. 2, par. 46). In the same field of art (interface configuration), Pub discloses that MIPI A-PHY is a physical layer specification targeted for advanced driver-assistance systems (ADAS) and autonomous driving systems (ADS) and other surround sensor applications in automotive (e.g., for displays, cameras), but also for other longer-reach applications such as IoT and industrial. While most MIPI specifications are designed for shorter reaches for use within mobile devices, A-PHY will be capable of reaching up to 15 meters in the demanding automotive environment (page. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub, by including a first MIPI A-PHY circuit to transmit the command of the I3C to a second MIPI A-PHY circuit wherein the first MIPI A-PHY circuit receives the command and data of the I3C directly from the I3C device section. The motivation is to standardize the system for automotive use (page 2).
	With all above reasons, the rejections are therefore sustained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the MIPI A-PHY circuit” in claim 14 renders the claim indefinite. It is unclear whether the MIPI A-PHY circuit is the first or the second MIPI A-PHY circuit. For the purpose of examination, the Examiner treats the limitation as the first MIPI A-PHY circuit. Correction/Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 14-20, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron (20170255588, Pitigoi) in view of Engelkemier et al (US 11102445, Engelkemier) and further in view of Publication (Automotive Applications Drive MIPI A-PHY Development, hereafter Pub).
As to claim 1, Pitigoi discloses a communication device comprising:
an I3C (Improved Integrated Circuit) device section (fig. 2 device 202) that generates a command and data of I3C (fig. 10, par. 67-69); and
a communication device section (fig. 2 transceiver 210) including a first circuit (fig. 2, transmit 210c) that transmits the command and data of the I3C to another communication device (receiving device 220) including a second circuit (Note: The receive 210a of the receiving device) via a bus by using a payload (par. 48).
Pitigoi does not disclose the communication device section that transmits in a protocol different from the I3C and wherein the first circuit receives the command and data of the I3C directly from the I3C device section. Pitigoi instead discloses that the bus 230 is I3C and it may support a plurality of communication protocols, par. 50. In the same field of art (data transfer), Engelkemier discloses various embodiments provide for using data encapsulation to extend support of an Audio Video Transport Protocol (AVTP) standard, which can be used in such applications as data network communications between sensors and computing equipment (abstract). In one embodiment, Engelkemier discloses that I3C data can be encapsulated into AVTP data packets to transmit to another communication device (fig. 1, col 3 lns 35-40, col 7 lns 10-20 “encapsulated by AVTP”) via a bus (col 5 lns 5-10, “a wire (e.g., twisted pair”) by using a payload (“payload”) in a protocol different from the I3C (“AVTP protocol”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi and Engelkemier, by configuring the communication device section including a first circuit that transmits the command and data of the I3C to another communication device including a second circuit via a bus by using a payload in a protocol different from the I3C, wherein the first circuit receives the command and data of the I3C directly from the I3C device section (Note: The command and data of the I3C is received directly from I3C device section to encapsulate into AVTP data packets).
The motivation is to simplify the system, to improve the performance of the system (Background col 1 lns 35-45 “insufficient and higher bandwidth”).
Pitigoi/Engelkemier does not explicitly disclose the first circuit and the second circuit are MIPI A-PHY circuit. Instead, Pitigoi discloses wherein the communication device section includes an MIPI circuit, and transmits the command of the I3C via the MIPI circuit (Pitigoi, fig. 2, par. 46). In the same field of art (interface configuration), Pub discloses that MIPI A-PHY is a physical layer specification targeted for advanced driver-assistance systems (ADAS) and autonomous driving systems (ADS) and other surround sensor applications in automotive (e.g., for displays, cameras), but also for other longer-reach applications such as IoT and industrial. While most MIPI specifications are designed for shorter reaches for use within mobile devices, A-PHY will be capable of reaching up to 15 meters in the demanding automotive environment (page. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub, by including a first MIPI A-PHY circuit to transmit the command of the I3C to a second MIPI A-PHY circuit wherein the first MIPI A-PHY circuit receives the command and data of the I3C directly from the I3C device section. The motivation is to standardize the system for automotive use (page 2).
As to claim 2, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1, wherein the communication device section encapsulates the command and data of the I3C into the payload and transmits the encapsulated command and data to the other communication device (Engelkemier, col 3 lns 35-40 “encapsulated”).
	As to claim 3, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1, wherein the command of the I3C includes an I3C CCC (Common Command Code) command (Pitigoi, par. 8).
As to claim 4, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 3, wherein, when normally receiving the command of the I3C, the communication device section returns ACK to the I3C device section as a response to reception of the command of the I3C (Pitigoi, fig. 10 “Ack”, par. 67-69).
	As to claim 5, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1, wherein
the command of the I3C includes an I3C CCC Write command (Pitigio, fig. 10, 1020), and
the data of the I3C includes I3C Write data (par. 68).
As to claim 6, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1, wherein the command of the I3C includes an I3C CCC Read command (Pitigoi, par. 69).
	As to claim 7, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 6, wherein the communication device section encapsulates the CCC Read command (Pitigoi, par. 69) into the payload (Engelkemier, col 3 lns 35-40 “encapsulated”), transmits the encapsulated CCC Read command to the other communication device (“deliver commands in accordance with the request payload to peripheral devices”), receives Read data encapsulated into the payload from the other communication device as a response thereto (Engelkemier, fig. 3, S306, 308), and transmits the received Read data to the I3C device section as a response to the CCC Read command (Pitigoi, par. 69).
	As to claim 8, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 4, wherein, in a case where the I3C device section receives the ACK from the communication device section as a response to reception of the CCC command, the I3C device section transmits an I3C CCC Write command and I3C Write data to the communication device section as a response thereto (Pitigio, fig. 10, par. 68).
	As to claim 9, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 4, wherein, in a case where the I3C device section receives the ACK from the communication device section as a response to reception of the CCC command, the I3C device section transmits an I3C CCC Read command to the communication device section as a response thereto (Pitigio, fig. 10, par. 69).
As to claim 10, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 9, wherein, in a case where Read data is not transmitted from the other communication device to the communication device section under a predetermined condition (Pitigoi, fig. 10, par. 69), the communication device section transmits a communication failure flag to the I3C device section by using NACK or IBI (In-Band Interrupt) (par. 58 “(NACK) indicating a failure to receive).
As to claim 14, Pitigoi discloses a communication device (fig. 2 device 202) comprising:
a reception device section of a first circuit (receive 210a) that receives a command and data of an I3C (Improved Integrated Circuit) from a second of a first communication device circuit (transmit 210c of the transmitting device such as: 222a or 220) via a bus (fig. 10, par. 67-69); and
a transmission device section of the first circuit (transmit 210c) that transmits the data of the I3C to the second circuit of the first communication device (receive 210a of the transmitting device such as: 222a or 220) via the bus, as a response to the command and data of the I3C received by the reception device section (par. 67-69),
wherein the first circuit receives the command and data for the I3C directly from the second circuit (par. 69).
Pitigoi does not disclose the receiving and transmitting steps are via the bus by using the payload in the protocol different from the I3C. In the same field of art (data transfer), Engelkemier discloses various embodiments provide for using data encapsulation to extend support of an Audio Video Transport Protocol (AVTP) standard, which can be used in such applications as data network communications between sensors and computing equipment (abstract). In one embodiment, Engelkemier discloses that I3C data can be encapsulated into AVTP data packets to transmit to another communication device (fig. 1, col 3 lns 35-40, col 7 lns 10-20 “encapsulated by AVTP”) via a bus (col 5 lns 5-10, “a wire(e.g., twisted pair”)) by using a payload (“payload”) in a protocol different from the I3C (“AVTP protocol”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi and Engelkemier, by  configuring the reception device section to receive a command and data via a bus by using a payload in a protocol different from the I3C and configuring the transmission device section to transmit the data via the bus a bus by using a payload in a protocol different from the I3C. The motivation is to simplify the system, to improve the performance of the system (Background col 1 lns 35-45 “insufficient and higher bandwidth”).
Pitigoi/Engelkemier does not explicitly disclose the first circuit and the second circuit are MIPI A-PHY circuits and wherein the first MIPI A-PHY circuit receives the command and data for the I3C directly from the second MIPI A-PHY circuit (par. 69). Instead, Pitigoi discloses wherein the communication device section includes an MIPI circuit, and transmits the command of the I3C via the MIPI circuit (Pitigoi, fig. 2, par. 46). In the same field of art (interface configuration), Pub discloses that MIPI A-PHY is a physical layer specification targeted for advanced driver-assistance systems (ADAS) and autonomous driving systems (ADS) and other surround sensor applications in automotive (e.g., for displays, cameras), but also for other longer-reach applications such as IoT and industrial. While most MIPI specifications are designed for shorter reaches for use within mobile devices, A-PHY will be capable of reaching up to 15 meters in the demanding automotive environment (page. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub, by including the first MIPI A-PHY circuit and the MIPI A-PHY second circuit wherein the first MIPI A-PHY circuit to transmit the command of the I3C to the second MIPI A-PHY circuit. The motivation is to standardize the system for automotive use (page 2).
As to claim 15, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 14, wherein
the reception device section receives the command and data of the I3C encapsulated into the payload (Engelkemier, col 3 lns 35-40), and
the transmission device section encapsulates the data of the I3C into the payload, and transmits the encapsulated data of the I3C to the other communication device (fig. 3).
As to claim 16, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 14, wherein the command of the I3C includes an I3C CCC Read command (Pitigoi, par. 69).
As to claim 17, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 16, further comprising an I3C device section that acquires Read data when the reception device section receives the I3C CCC Read command, and outputs the Read data and an IBI command of the I3C to the transmission device section (Pitigoi, par. 69), the Read data serving as the data of the I3C, wherein 
the transmission device section encapsulates the Read data into the payload, and transmits the encapsulated Read data to the other communication device (Engelkemier, col 3 lns 35-40).
As to claim 18, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 16, further comprising an I3C device section that acquires Read data when the reception device section receives the I3C CCC Read command, and outputs the Read data to the transmission device section, the Read data serving as the data of the I3C (Pitigoi, par. 69), wherein
the transmission device section encapsulates the Read data into the payload, and transmits the encapsulated Read data to the other communication device (Engelkemier, col 3 lns 35-40).
As to claim 19, Pitigoi discloses a communication system (fig. 2) comprising
a first communication device (device 202) and a second communication device (device 220, one of devices 222) that communicate via a bus (bus 230), 
wherein the first communication device includes an I3C (Improved Integrated Circuit) device section (fig. 2, control logic 212) that generates a command and data of I3C (par. 67-69),
a communication device section (section 210) including a first circuit (transmit 210c) that transmits the command and data of the I3C to the second communication device via the bus (fig. 10, par. 67-60), 
wherein the second communication includes a second circuit (Note: The receiving 210a of the second communication device).
Pitigoi does not disclose the communication device section that transmits in a protocol different from the I3C and wherein the first circuit receives the command and data of the I3C directly from the I3C device section. Pitigoi instead discloses that the bus 230 may support a plurality of communication protocols, par. 50). In the same field of art (data transfer), Engelkemier discloses various embodiments provide for using data encapsulation to extend support of an Audio Video Transport Protocol (AVTP) standard, which can be used in such applications as data network communications between sensors and computing equipment (abstract). In one embodiment, Engelkemier discloses that I3C data can be encapsulated into AVTP data packets to transmit to another communication device (fig. 1, col 3 lns 35-40, col 7 lns 10-20 “encapsulated by AVTP”) via a bus (col 5 lns 5-10, “a wire (e.g., twisted pair”)) by using a payload (“payload”) in a protocol different from the I3C (“AVTP protocol”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi and Engelkemier, by configuring the communication device section that transmits the command and data of the I3C to another communication device via a bus by using a payload in a protocol different from the I3C, wherein the first circuit receives the command and data of the I3C directly from the I3C device section (Note: The command and data of I3C is directly received to encapsulate). The motivation is to simplify the system, to improve the performance of the system (Background col 1 lns 35-45 “insufficient and higher bandwidth”). 
Pitigoi/Engelkemier does not explicitly disclose the first circuit and the second circuit are MIPI A-PHY circuits and wherein the first MIPI A-PHY circuit receives the command and data for the I3C directly from the second MIPI A-PHY circuit (par. 69). Instead, Pitigoi discloses wherein the communication device section includes an MIPI circuit, and transmits the command of the I3C via the MIPI circuit (Pitigoi, fig. 2, par. 46). In the same field of art (interface configuration), Pub discloses that MIPI A-PHY is a physical layer specification targeted for advanced driver-assistance systems (ADAS) and autonomous driving systems (ADS) and other surround sensor applications in automotive (e.g., for displays, cameras), but also for other longer-reach applications such as IoT and industrial. While most MIPI specifications are designed for shorter reaches for use within mobile devices, A-PHY will be capable of reaching up to 15 meters in the demanding automotive environment (page. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub, by including the first MIPI A-PHY circuit and the MIPI A-PHY second circuit wherein the first MIPI A-PHY circuit receives the command and data of the I3C directly from the I3C device section. The motivation is to standardize the system for automotive use (page 2).
As to claim 20, Pitigoi/Engelkemier/Pub discloses the communication system according to claim 19, wherein the second MIPI A-PHY circuit includes 
a reception device section (Pitigoi fig 2 receiver 210a) that receives the command and data of the I3C from the first communication device via the bus by using the payload in the protocol different from the I3C (Engelkemier, col 3 lns 35-40), and
a transmission device section (Pitigoi transmitter 210c) that transmits the command and data of the I3C to the first communication device via the bus by using the payload in the protocol different from the I3C, as a response to the command and data received by the reception device section (Engelkemier fig. 3).
As to claim 25, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1, wherein the second communication device is a sensor device (Engelkemier, col 3 lns 35-40), and wherein the transmission of the command and data of the I3C using the payload in the protocol different from the I3C is directly to the sensor device via the bus (Pitigoi, par. 48 “transmitter 210c”).
As to claim 27, Pitigoi/EngelkemierPub discloses the communication device according to claim 1, wherein the protocol different from the I3C with a maximum transmission distance of 15 meters (page. 1). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi in view of Engelkemier/Pub and further in view of Publication (FPD-Link, hereafter Pub2).
As to claim 12, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1, but does not disclose wherein the communication device section includes an FPDLink circuit, and transmits the command of the I3C via the FPDLink circuit. In the same field of art (bus configuration), Pub discloses that FPDLink is the original high speed digital video interface created by National Semiconductor (page 1). Pub2 further discloses that a FPDlink circuit became successful because it reduced the cable size and improved the electromagnetic compatibility (page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier/Pub and Pub2, by including the communication device section with an FPDLink circuit, and transmitting the command of the I3C via the FPDLink circuit. The motivation is to reduce cable size and to improve the electromagnetic compatibility of the system (page 1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi in view of Engelkemier/Pub and further in view of Diab (US 20140169386, Diab).
As to claim 13, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1, but does not disclose wherein the communication device section includes a plurality of types of PHY circuits, and transmits the command of the I3C via the PHY circuit selected from the plurality of types of PHY circuits. In the same field of art (bus configuration), Diab discloses a method for enhanced auto-negotiation for NGBASED-T Link partner which can exchange configuration information such as type , profile… (abstract). In one embodiment, Diab discloses that a communication device section (fig. 3) includes a plurality of types of PHY circuits (par. 19, 32), and transmits data via the PHY circuit selected from the plurality of types of PHY circuits (par. 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier/Pub and Diab, by including the communication device section with a plurality of types of PHY circuits, and transmitting the command of the I3C via the PHY circuit selected from the plurality of types of PHY circuits. The motivation is to the flexibility of the system (par. 4).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi in view of Engelkemier/Pub and further in view of Publication (Half duplex and full duplex, November 2016, hereafter Pub3).
As to claim 28, Pitigoi/Engelkemier/Pub discloses the communication device according to claim 1 but does not disclose wherein the bus is a common half-duplex link that provides communication in both directions and only one direction at a time. In the same field of art (bus configuration), Pub3 discloses that, in Ethernet half-duplex configuration, a port can send data only when it is not receiving data. In other words, it cannot send and receive data at the same time. Network hubs run in half-duplex mode in orderto prevent collisions (page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier/Pub and Pub3, by including a common half-duplex link that provides communication in both directions and only one direction at a time. The motivation is to reduce the cost and the complexity of the system (page 1).
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Mishra et al (US 20180232324) discloses methods and apparatus for communication over I3C link.
2. Srivastava et al (US 20190087377) discloses masters and slaves’ communication over I3C link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P/Examiner, Art Unit 2184 


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184